                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




JEDADYA FERGUSON,                                            Case No. 2:19-cv-00061-JR

               Petitioner,                                   ORDER

       v.

T. BOWSER,

               Respondent.



HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [22] on May 8, 2020, in

which she recommends the Court deny the Amended Petition for Writ of Habeas Corpus and

enter a judgment of dismissal. Petitioner timely filed objections to the Findings and

Recommendation. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and

Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the



1 - ORDER
Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Petitioner’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                         CONCLUSION

       The Court adopts Magistrate Judge Russo’s Findings and Recommendation [22].

Accordingly, the Amended Petition for Writ of Habeas Corpus [20] is DENIED and this case is

DISMISSED. The Court DENIES a certificate of appealability as Petitioner has not made a

substantial showing of the denial of a constitutional right. See 28 U.S.C. 2253(c)(2).

       IT IS SO ORDERED.



                             June 22, 2020
       DATED: _______________________________________________________.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
